Case 1:20-cv-20224-BB Document 30 Entered on FLSD Docket 05/15/2020 Page 1 of 9



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                             Case No. 1:20-cv-20224-BLOOM/Louis

 NIHAL AYCA,

         Plaintiff,

 v.

 SEVEN C’S BUILDING MAINTENANCE, INC.,
 JANE DOE,

        Defendants.
 _________________________/

                                             ORDER

        THIS CAUSE is before the Court upon Defendant, Seven C’s Building Maintenance,

 Inc.’s (“Defendant”), Motion to Modify Scheduling Order and to Amend Pleadings to Allow an

 Additional Affirmative Defense, ECF No. [22] (“Motion”). Plaintiff filed her response, ECF No.

 [25] (“Response”), to which Defendant filed a reply, ECF No. [26] (“Reply”). The Court has

 considered the Motion, the Response, the Reply, the record in this case, the applicable law, and is

 otherwise fully advised. For the reasons set forth below, the Motion is granted.

        I.      BACKGROUND

        This matter stems from a lawsuit Plaintiff removed to this Court on January 17, 2020. ECF

 No. [1]. According to the Complaint, id. at 11-18, on November 7, 2017, Plaintiff slipped and fell

 on the bathroom floor at the Royal Palm South Beach due to the presence of a greasy

 substance/liquid used by Defendant to clean the floors. Plaintiff asserts that she was a “lawful

 invitee of the subject premises.” Id. at 12. The Complaint alleges a negligence claim against

 Defendant and a separate negligence claim against co-defendant Jane Doe, one of Defendant’s

 employees. Id. at 13-17. On January 21, 2020, Defendant filed its answer and affirmative defenses,
Case 1:20-cv-20224-BB Document 30 Entered on FLSD Docket 05/15/2020 Page 2 of 9
                                                           Case No. 1:20-cv-20224-BLOOM/Louis


 in which it asserted seventeen affirmative defenses. ECF No. [3]. The Court’s Scheduling Order

 set April 13, 2020 as the deadline to file all motions to amend pleadings. ECF No. [14]. The

 discovery cut-off is October 6, 2020, calendar call is on January 26, 2021, and trial is scheduled

 for the two-week calendar beginning on February 1, 2021. Id.

        Defendant now moves this Court to “modify the scheduling order to extend the time to

 amend its affirmative defenses and to allow Defendant to add a single affirmative defense asserting

 worker’s compensation immunity.” ECF No. [22] at 1.1 The Motion represents that the amendment

 is sought ten days after the amendment deadline and that good cause exists to modify the

 Scheduling Order. Specifically, Defendant maintains that it timely pleaded its affirmative defenses

 based on the allegations in the Complaint, “which were simply that Plaintiff was an invitee on the

 premises of a building at which Defendant had cleaned the floors,” and the Complaint “made no

 allegations about the Plaintiff’s employment.” Id at 2. According to Defendant, Plaintiff has never

 been a direct employee of Defendant, so “[e]stablishing the Plaintiff’s employment was a

 fundamental part of the analysis of whether this affirmative defense was needed[.]” Id. at 7. It adds

 that Plaintiff’s unverified answers to interrogatories were served on April 17, 2020, after the

 amendment deadline, and that these unverified answers “state that the Plaintiff was employed by

 a hotel operating on the premises where she had fallen.” Id. Further, Plaintiff’s deposition was held

 on April 21, 2020, where she provided “Defendant with the first sworn evidence that she was an

 employee of the hotel when she was allegedly injured.” Id. at 2-3. Thus, Defendant argues that it

 filed the instant Motion less than one week after obtaining discovery regarding Plaintiff’s

 employment status. Id. at 5.



 1
   The proposed affirmative defense states that “[p]ursuant to F.S. chapter 440, including but not
 limited to F.S. 440.10(1)(e), the Defendant is immune from the Plaintiff’s claims and protected by
 the exclusiveness-of-liability provisions of F.S. 440.11.” See ECF Nos. [22] at 2; [22-1] at 5.
                                                   2
Case 1:20-cv-20224-BB Document 30 Entered on FLSD Docket 05/15/2020 Page 3 of 9
                                                             Case No. 1:20-cv-20224-BLOOM/Louis


         Defendant contends that the new affirmative defense is “potentially dispositive,” it does

 not seek to bring new parties into the litigation or to inject novel legal theories, and that it

 “diligently and promptly” moved to add the affirmative defense upon discovery of its applicability.

 Id. at 3-4. Further, it asserts that Plaintiff will not be prejudiced by the amendment because Plaintiff

 has not taken depositions, no discovery served by Plaintiff will need to be repeated nor will

 additional discovery by Defendant be required, and no additional deadlines will need to be

 modified under the Scheduling Order. Id. at 4, 7. Defendant also maintains that there is no

 substantial reason to deny leave to amend based on the record. Id. at 6.

         In her Response, Plaintiff argues that Defendant has known since at least April 8, 2019 that

 Plaintiff was an employee of Royal Palm South Beach because of a pre-suit demand letter it sent

 to Defendant. ECF No. [25] at 1. That letter, in relevant part, states that Plaintiff “was a lawful

 invitee at the Royal Palm South Beach, as she was an employee.” See ECF No. [25-1] at 1. Plaintiff

 adds that worker’s compensation forms were included with the demand letter, ECF No. [25] at 2,

 but the letter makes no clear reference to such forms. Plaintiff asserts that there is “unreasonable

 delay in this amendment” because Defendant itself relied upon the demand letter as support for

 removing the case to this Court. Id. Thus, in Plaintiff’s view, “at the time the Defendant filed its

 answer it was already on notice of the facts that would warrant the affirmative defense it now seeks

 to add.” Id. Additionally, Plaintiff contends that Defendant has not pled any facts that supports the

 proposed affirmative defense, and that based on “Twombly and Iqbal, the amendment does not

 satisfy the pleading requirements of a short and pla[i]n statement showing it is entitled to relief[.]”

 Id. at 2-3.

         In its Reply, Defendant notes that Plaintiff fails to challenge that she would be prejudiced

 by the amendment or that the affirmative defense is futile. ECF No. [26] at 1. Defendant states that

 its actions in filing the Motion only a few days after the Scheduling Order deadline expired is not
                                                    3
Case 1:20-cv-20224-BB Document 30 Entered on FLSD Docket 05/15/2020 Page 4 of 9
                                                           Case No. 1:20-cv-20224-BLOOM/Louis


 “unreasonable delay.” Id. at 2. Further, it argues that pleading “affirmative defenses directed at

 matters not alleged in the complaint prompts motions to strike and/or threats of sanctions,” and

 Plaintiff’s argument about the factual sufficiency of the proposed amendment is untimely,

 premature, and inappropriately addressed at this proceeding. Id. at 3. Relatedly, Defendant

 contends that the pleading standard in Twombly does not apply to affirmative defenses and, in any

 event, the defense is adequately alleged. Id. at 3-4.

        The Motion, accordingly, is ripe for consideration.

        II.     LEGAL STANDARD

        Generally, Rule 15 of the Federal Rules of Civil Procedure governs amendment to

 pleadings. Apart from initial amendments permissible as a matter of course, “a party

 may amend its pleading only with the opposing party’s written consent or the court’s leave.” Fed.

 R. Civ. P. 15(a)(2). “The court should freely give leave when justice so requires.” Id. However,

 “[a] district court need not . . . allow an amendment (1) where there has been undue delay, bad

 faith, dilatory motive, or repeated failure to cure deficiencies by amendments previously allowed;

 (2) where allowing amendment would cause undue prejudice to the opposing party; or (3) where

 amendment would be futile.” Bryant v. Dupree, 252 F.3d 1161, 1163 (11th Cir. 2001). Ultimately,

 “the grant or denial of an opportunity to amend is within the discretion of the District

 Court[.]” Foman v. Davis, 371 U.S. 178, 182 (1962). See also Espey v. Wainwright, 734 F.2d 748,

 750 (11th Cir. 1984) (“This policy of Rule 15(a) in liberally permitting amendments to facilitate

 determination of claims on the merits circumscribes the exercise of the trial court’s discretion;

 thus, ‘[u]nless there is a substantial reason to deny leave to amend, the discretion of the district

 court is not broad enough to permit denial.’”) (citation omitted).

        Under the Federal Rules of Civil Procedure, district courts are required to enter a

 scheduling order that limits the time to amend the pleadings. See Fed. R. Civ. P. 16(b)(3).
                                                   4
Case 1:20-cv-20224-BB Document 30 Entered on FLSD Docket 05/15/2020 Page 5 of 9
                                                           Case No. 1:20-cv-20224-BLOOM/Louis


 Scheduling orders may be modified only “for good cause and with the judge’s consent.” See id. at

 Rule 16(b)(4). “This good cause standard precludes modification unless the schedule cannot be

 met despite the diligence of the party seeking the extension.” Sosa v. Airprint Sys., Inc., 133 F.3d

 1417, 1418 (11th Cir. 1998) (quoting Fed. R. Civ. P. 16 advisory committee’s note) (quotations

 omitted). Accordingly, when a motion to amend is filed after a scheduling order deadline, Rule 16

 is the proper guide for determining whether a party’s delay may be excused. Id. at 1418 n.2; see

 also Smith v. Sch. Bd. of Orange Cty., 487 F.3d 1361, 1366-67 (11th Cir. 2007) (holding that

 “where a party files an untimely motion to amend, [we] must first determine whether the party

 complied with Rule 16(b)’s good cause requirement,” before considering whether “justice so

 requires” allowing amendment). If the party seeking relief “was not diligent, the [good cause]

 inquiry should end.” Sosa, 133 F.3d at 1418 (quoting Johnson v. Mammoth Recreations, Inc., 975

 F.2d 604, 609 (9th Cir. 1992)).

        Therefore, when a motion for leave to amend a pleading is filed after the deadline set in a

 court’s scheduling order, the court employs a two-step analysis. Id. at 1419. First, the movant must

 demonstrate good cause under Rule 16(b) of the Federal Rules of Civil Procedure. Good cause

 exists when the deadline could not “be met despite the diligence of the party seeking the

 extension.” Id. at 1418 (quoting Fed. R. Civ. P. 16 advisory committee note). Courts consider three

 factors in assessing diligence: (1) whether the movant failed to ascertain facts prior to filing the

 pleading or failed to acquire information during the discovery period, (2) whether the information

 supporting the proposed amendment was available to the movant, and (3) whether the movant

 delayed in requesting leave to amend even after acquiring the information. See id. at 1419. If the

 movant demonstrates good cause, the court proceeds to determine whether an amendment to the

 pleadings is proper under Rule 15(a) of the Federal Rules of Civil Procedure. Id.

        Through this lens, the Court addresses the instant Motion.
                                                  5
Case 1:20-cv-20224-BB Document 30 Entered on FLSD Docket 05/15/2020 Page 6 of 9
                                                           Case No. 1:20-cv-20224-BLOOM/Louis


        III.    DISCUSSION

        Deciding whether Defendant is entitled to amend its answer and affirmative defenses raises

 two overarching issues. The first is whether “good cause” exists pursuant to Rule 16(b)

 for amending the answer and affirmative defenses ten days after the deadline set forth in the

 Scheduling Order, ECF No. [14], had expired. The second is whether there is a “substantial reason”

 to deny leave to amend under Rule 15(a), such as if amendment would be futile or would cause

 undue prejudice to Plaintiff. The Court will address these issues in turn.

                A.      Good cause for seeking leave after the Scheduling Order deadline

        Defendant filed the Motion on April 23, 2020, two days after it conducted Plaintiff’s

 deposition, six days after it was served with Plaintiff’s unverified interrogatory answers, and ten

 days after the Scheduling Order deadline expired. Upon review and consideration, the Court finds

 that good cause exists pursuant to Rule 16(b)(4) to excuse Defendant’s belated filing of the Motion.

 First, the record does not establish that prior to April 23, 2020, Defendant had been dilatory or had

 failed to actively pursue discovery from Plaintiff. The one-sentence line from the pre-suit demand

 letter noting that Plaintiff was an “employee” was not developed or expanded upon in the letter,

 and, interestingly, the Complaint did not allege that Plaintiff was an employee. Second, the record

 reflects that Defendant inquired about Plaintiff’s employment status through discovery served

 before the amendment deadline, but it did not receive evidence until after the deadline passed.

 Third, Defendant filed the Motion within days of receiving the facts necessary to warrant seeking

 leave to amend. Under these circumstances, good cause is satisfied. See, e.g., Southpoint Condo.

 Ass’n, Inc. v. Lexington Ins. Co., No. 19-CV-61365, 2020 WL 639400, at *4 (S.D. Fla. Feb. 11,

 2020); Allegheny Cas. Co. v. Archer-W./Demaria Joint Venture III, No. 8:13-CV-128-T-24-TGW,

 2014 WL 10915507, at *3 (M.D. Fla. June 16, 2014); Wopshall v. Travelers Home & Marine Ins.

 Co., No. 18-14424-CIV, 2019 WL 5697986, at *2 (S.D. Fla. Nov. 4, 2019). Accordingly, the Court
                                                  6
Case 1:20-cv-20224-BB Document 30 Entered on FLSD Docket 05/15/2020 Page 7 of 9
                                                            Case No. 1:20-cv-20224-BLOOM/Louis


 will proceed to determine whether amendment is appropriate pursuant to Rule 15(a)(2), Fed. R.

 Civ. P.

                  B.     No substantial reason to deny leave

           Plaintiff does not argue, nor does the Court find, that permitting amendment would cause

 undue prejudice. Bryant, 252 F.3d at 1163. Likewise, the Court does not find that the Motion is

 the product of bad faith or dilatory motive. Id. Nor has Defendant previously moved to amend the

 affirmative defenses. Plaintiff’s arguments, instead, are that amendment should be disallowed

 because there has been “unreasonable delay” and the proposed amendment does not satisfy

 pleading standards because Defendant has not pled facts supporting it. ECF No. [25] at 2-3. Upon

 review, the Court finds Plaintiff’s arguments to be without merit.

           First, the Court has already determined that the Motion’s belatedness is excusable based

 on the record. Even were that not so, Plaintiff fails to cite any authorities for the proposition that

 the delay in this case is “unreasonable.” Indeed, although she asserts that Defendant knew about

 her employment status because of the pre-suit demand letter, Defendant correctly notes that this

 fact was not raised in the Complaint. Further, Plaintiff has not identified any prejudice much less

 undue prejudice that arises by virtue of this affirmative defense regardless of whether it was timely

 raised. Accordingly, Defendant’s failure to assert this affirmative defense until recently is not

 “unreasonable” under the present circumstances given that Plaintiff’s own pleading omitted this

 fact.

           Second, rather than challenge the amendment as futile, which would be a basis to deny

 leave to amend, see Bryant, 252 F.3d at 1163, Plaintiff argues that the proposed affirmative defense

 simply lacks factual support and thus fails to meet the pleading standards required by Twombly

 and Iqbal. ECF No. [25] at 2-3. This argument is misplaced. “This Court has routinely concluded,

 as it does here again, that ‘affirmative defenses are not subject to the heightened pleading standard
                                                   7
Case 1:20-cv-20224-BB Document 30 Entered on FLSD Docket 05/15/2020 Page 8 of 9
                                                           Case No. 1:20-cv-20224-BLOOM/Louis


 elucidated in Twombly and Iqbal.’” Abajian v. HMSHost Corp., No. 0:20-CV-60324, 2020 WL

 1929134, at *6 (S.D. Fla. Apr. 21, 2020) (collecting cases). Instead, affirmative defenses “need

 only ‘provide fair notice of the nature of the defense and the grounds upon which it rests.’” Id. at

 *2 (citation omitted). See also Guarantee Ins. Co. v. Brand Mgmt. Serv., Inc., No. 12-61670-CIV,

 2013 WL 4496510, at *4 (S.D. Fla. Aug. 22, 2013) (“[T]his Court is ultimately convinced of the

 correctness of the cases holding that the clearness in the difference in the language between Rule

 8(a) and Rules 8(b) and (c) requires a different pleading standard for claims and defenses.”). Here,

 the proposed affirmative defense contains an explicit reference to Fla. Stat. § 440.10(1)(e) and

 states that Defendant is immune from the claims because of the “exclusiveness-of-liability”

 provisions of Fla. Stat. § 440.11. ECF No. [22] at 2. Plaintiff is on fair notice that worker’s

 compensation immunity is alleged as a defense, and she has not raised any argument to suggest

 that such a defense is inapplicable to this case.

         Because (1) this circuit embraces a policy of liberally granting amendments, (2) the Federal

 Rules of Civil Procedure dictate that leave should be given freely when justice so requires, and (3)

 there being no “substantial reason” to deny the Motion, the Court finds that Defendant has carried

 its burden under Rule 15(a)(2) and Rule 16(b)(4), Fed. R. Civ. P., to permit amendment.

         IV.    CONCLUSION

         Accordingly, it is ORDERED AND ADJUDGED that the Motion, ECF No. [22], is

 GRANTED. Defendant shall file its Amended Answer and Affirmative Defenses by May 19,

 2020.




                                                     8
Case 1:20-cv-20224-BB Document 30 Entered on FLSD Docket 05/15/2020 Page 9 of 9
                                                Case No. 1:20-cv-20224-BLOOM/Louis


        DONE AND ORDERED in Chambers at Miami, Florida, on May 15, 2020.




                                               _________________________________
                                               BETH BLOOM
                                               UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                         9
